DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-33 and 35-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 22 and 33 are allowable for the reasons set forth in the Office Action dated 7/13/2020. Independent claim 36 is directed to a composition comprising both water-soluble and water-insoluble feruloylated arabinoxylans, wherein the ferulic acid content of the feruloylated arabinoxylans is at least 4 mg/g, and independent claim 35 is directed to a material comprising the composition according to claim 36. Faulds et al. provides relevant prior art. As discussed in the prior Office Action, Faulds et al. discloses a material comprising both water-soluble and water-insoluble feruloylated arabinoxylans; however, Faulds et al. is silent as to the ferulic acid content being at least 4 mg/g. Frederix et al. also provides relevant art. Frederix et al. discloses a material comprising an added composition comprising water-soluble feruloylated arabinoxylans having a ferulic acid content of 114 mg/100 g (p. 7951 col. 1 para. 3-p. 7952 col. 1 para. 4). The prior art, alone or taken in combination, does not teach or disclose a composition comprising both water-soluble and water-insoluble feruloylated arabinoxylans having a ferulic acid as claimed, within the claim environment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799